     Case 1:19-cv-00725-DAD-JLT Document 43 Filed 07/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN DOVICHI,                                      CASE NO: 1:19-cv-00725-NONE-JLT
12                                           Plaintiff, ORDER DIRECTING THE CLERK OF
                                                        COURT TO ASSIGN A DISTRICT
13             v.                                       JUDGE AND TO CLOSE THIS CASE
14                                                      (Doc. 42)
     ROBERT VENABLE,
15                                        Defendants.
16

17          The parties have stipulated, according to Federal Rules of Civil Procedure Rule 41(a)(1)

18   to dismiss this action has with prejudice with each side to bear their own fees and costs. (Doc. 42)

19   Accordingly, the Clerk of Court is DIRECTED to assign a district judge for the purpose of

20   closing this case and then to close this action.

21
     IT IS SO ORDERED.
22

23      Dated:      July 23, 2021                           _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
